                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION




JENNIFER LYNN SMITH,

                     Plaintiff,
                                                                       Case No. 18-11327
v.
                                                                     HON. AVERN COHN
COMMISSIONER OF SOCIAL SECURITY,

                Defendant.
____________________________________/


         ORDER ADOPTING REPORT AND RECOMMENDATION (Doc. 18)
                                AND
                          DISMISSING CASE

                                             I.

       This is a social security case. Plaintiff Jennifer Lynn Smith, proceeding pro se,

appeals from the final determination of the Commissioner of Social Security

(Commissioner) that she is not disabled and therefore not entitled to disability insurance

benefits. The matter was referred to a magistrate judge for all pretrial proceedings. The

magistrate judge directed plaintiff to file a motion for summary judgment. Plaintiff failed

to do so and did not respond to a subsequent order to show cause.

       On August 22, 2019, the magistrate judge issued a report and recommendation

(MJRR), recommending that any unbriefed non-obvious claims of error be waived and

dismissed under Rule 41(b). The magistrate judge also concluded that the

Commissioner’s decision contains no obvious errors requiring reversal or remand and

therefore recommended that the findings of the Commissioner be affirmed.
                                            II.

      Neither party has filed objections to the MJRR and the time for filing objections

has passed. The failure to file objections to the report and recommendation waives any

further right to appeal. Smith v. Detroit Federation of Teachers Local 231, 829 F.2d

1370, 1373 (6th Cir. 1987). Likewise, the failure to object to the magistrate judge's

report releases the Court from its duty to independently review the motions. Thomas v.

Arn, 474 U.S. 140, 149 (1985). The Court has reviewed the MJRR and agrees with the

magistrate judge’s recommendations.

      Accordingly, the findings and conclusions of the magistrate judge are ADOPTED

as the findings and conclusions of the Court. Any unbriefed non-obvious claims of error

are WAIVED and DISMISSED under Rule 41(b). The decision of the Commissioner is

AFFIRMED. This case is DISMISSED.

      SO ORDERED.



                                                  S/Avern Cohn
                                                  AVERN COHN
      Dated: 9/18/2019                            UNITED STATES DISTRICT JUDGE
              Detroit, Michigan




                                            2
